DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV (claims 1-3, 5-12, and 14-19, drawn to a species in which the machine tool of the three-dimensional measure device is provided with a measurement unit having each of a non-contact sensor and a contact sensor as in Figure 6, and said non-contact sensor of Figure 6 in turn has the light radiation unit of Figure 4b which radiates a line of  light onto the surface of the target, and wherein the measurement unit outputs measurement data based on the curvature of the line of light captured by an imaging unit) in the reply filed on 6/25/2021 is acknowledged.
Claims 4, 13, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a shape generation unit that generates shape data corresponding to the shape of the target based on the measurement data” in claim 1;
“the shape generation unit generates the shape data based on measurement data received from the measurement unit and location information of the rotating shaft at the time at which the measurement data was acquired” in claim 2;
“a light irradiation unit that radiates a line of light on the surface of the target” in claims 5 and 14
“an imaging unit that captures an image of the line of light reflected from the surface of the target” in claims 5 and 14;
“a charging unit that charges the secondary battery” in claims 10, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the power supply control means” in claim 9 and “the electrical power generation means” in each of claims 10, 16, and 17.  Regarding the former, “the power supply control means” in claim 9 is disclosed as having an acceleration sensor, and the acceleration sensor is sufficient structure, materials, or acts to entirely perform the recited function of “controls the supply and stoppage of electrical power…”  Regarding the latter, the “the electrical power generation means” is disclosed as being a secondary 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 4 of the claim, “too spindle” should be changed to “tool spindle”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 16 of the claim, “a measurement unit” should be changed to “[[a]] the measurement unit”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 5 of the claim, “the” should be inserted before “measurement data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 1 state, “A three-dimensional measurement device for measuring the shape of the surface of a target processed by a machine tool.”  Lines 3-7 of claim 1 then proceed to set forth what the machine tool is provided with.  Lines 8-11 of claim 1 then proceed to set forth “a measurement unit…” and “a shape generation unit…”  Noting this, claim 1 is viewed to be vague and indefinite, because it is unclear if it is the “three-dimensional measurement” or if it is the “machine tool” that comprises the “measurement unit” and the “shape generation unit.”  Should it be the “three-dimensional measurement” that comprises the “measurement unit” and “shape generation unit,” it is unclear as to how it does so, noting that Figure 1 of Applicant’s drawings shows the machining center (1) as comprising the shape generation unit (40) and the measurement unit (10).  
Claim 1 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the tool currently clamped in the tool spindle" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1the distance from the surface" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the housing unit" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “the housing unit” to “the tool magazine” so as to overcome this particular rejection under 35 U.S.C. 112(b).
Claim 1 recites the limitation "the rotating shaft" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “the rotating shaft” to “the tool spindle” so as to overcome this particular rejection under 35 U.S.C. 112(b).  Note that Applicant also recites “the rotation shaft” in claim 2.  As such, Examiner also suggests changing “the rotating shaft” in claim 2 to “the tool spindle”.
Claim 2 recites the limitation "the time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation "the detection results" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the curvature" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the automatic tool changing device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “the automatic tool changing device” to “the automatic tool changer” so as to overcome this particular rejection under 35 U.S.C. 112(b).
Claim 12 recites the limitation "the detection results" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14the curvature" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the automatic tool changing device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “the automatic tool changing device” to “the automatic tool changer” so as to overcome this particular rejection under 35 U.S.C. 112(b).
Claim 17 recites the limitation "the automatic tool changing device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing “the automatic tool changing device” to “the automatic tool changer” so as to overcome this particular rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 12, and 14, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (U.S. PG Publication No. 2010/0241267 A1).
Please note that Nishikawa et al. is cited on the Information Disclosure Statement (IDS) dated 8/26/2020.
Claim 1:  Nishikawa et al. discloses a three-dimensional measurement device for measuring the shape of the surface of a target (9) processed by a machine tool (1).  As can be seen in Figure 1, the machine tool (1) is provided with a tool spindle (4) for rotating tools and an automatic tool changer (14).  Per Nishikawa et al., the machine tool (1) is further provided with a tool magazine [paragraph 0098].  Regarding the automatic tool changer (14), it picks up a tool from the tool 
Nishikawa et al. further provides disclosure on a measurement unit (8) that outputs measurement data corresponding to the distance (D) from the surface of the processed target (9).  Please note the disclosure of Nishikawa et al. in which it is advised that after the target (9) is machined by a tool mounted in the tool spindle (4) that said tool may be replaced by the measurement unit (8) and the target (9) may be measured by the measurement unit (8) [paragraph 0099].  Please also note that Nishikawa et al. advises that the measurement unit (8) measures the distance (D) from the measurement unit (8) to the target (9) in a contactless fashion when the measurement unit (8) receives a measurement command [paragraph 0115].  Note that Figures 2 and 3 each show the distance (D), which corresponds to the distance from the surface of the processed target (9).  
Examiner notes that lines 10-11 of claim 1 set forth, “a shape generation unit that generates shape data corresponding to the shape of the target based on the measurement data.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (generates shape data corresponding to the shape of the target based on the measurement data).  As a result, the “shape generation unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “shape generation unit” is interpreted as comprising the following (according to paragraph [0025] of the specification), and equivalents thereof.
[0025] After the workpiece has been processed, a sensor head 10 housing in the tool magazine 20 is moved to the home position P…The personal computer 40 corresponds to the “shape generation unit” of the present invention.


Thus, the control device (23) constitutes an equivalent of the “shape generation unit.”  This is because the control device (23) carries out the function specified in lines 10-11 of the claim, said function being “generates shape data corresponding to the shape of the target based on the measurement data.”  Further, the control device (23) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the control device (23) performs the identical function specified in the claim (generates shape data corresponding to the shape of the target based on the measurement data), and produces substantially the same result as the corresponding “shape generation unit (40)” of Applicant.  Based on the foregoing, it is evident that the control device (23) is an equivalent to the “shape generation unit (40)” of Applicant.  Therefore, the control device (23) of Nishikawa et al. will hereinafter be referred to as the “shape generation unit (23).” 
Examiner notes that lines 13-14 of claim 1 set forth, “a wireless communication means that transmits the measurement data to the shape generation unit.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a wireless communication means” creates a rebuttable presumption 
[0032] The following provides an explanation of the configuration of each component provided within the body 12 with reference to FIG. 3. A measurement control unit 100, a wireless LAN unit 102, a power supply control unit 104, a secondary battery 106, a monitor 108, a non-contact sensor 110 and a buffer material 120 are provided within the body 12…The wireless LAN unit 102 corresponds to the “wireless communication means” of the present invention.

	Regarding Nishikawa et al., disclosure is provided on the measurement unit (8) including a wireless unit (48) having an antenna (47).  As to the wireless unit (48), it (48) sends and receives the signals (F) representing the measurement command (f) and the measurement data to and from the transceiver (22) through the wireless link [paragraph 0106].  Examiner reiterates that the measurement data (B1) is representative of the distance (D) from the measurement unit (8) to the target (9) [paragraph 0069].  As can be seen schematically in at least Figure 2, it is via the transceiver (22) that the wireless unit (48) transmits the measurement data (B1) to the shape generation unit (23).  
Therefore, the wireless unit (48) constitutes an equivalent of the “wireless communication means.”  This is because the wireless unit (48) carries out the function specified in lines 13-14 of the claim, said function being “transmits the measurement data to the shape generation unit.”  Further, the wireless unit (48) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the wireless unit (48) performs the identical function specified in the claim (transmits the measurement data to the shape generation unit), and produces substantially the same result as the corresponding “wireless communication 
Please note that in lines 13-15 of claim 1, Applicant sets forth, “the measurement unit is provided with a wireless communication means that transmits the measurement data to the shape data generation unit and housed in the housing unit.”  Please note that Applicant did not previously set forth “the housing unit” in claim 1.  Noting this, according to paragraph [0049] of Applicant’s specification, “The tool magazine 20 corresponds to the ‘housing unit’ of the present application.”  Thus, “the housing unit” is one and the same as the previously set forth “tool magazine” that the machine tool is provided with.  
With regards to Nishikawa et al., disclosure is provided on the measurement unit (8) being able to be handled as a tool and being able to be stored in the tool magazine.  As such, when the measurement unit (8) is stored in the tool magazine, said measurement unit (8) is “housed in the housing unit.”  Lastly, disclosure is provided on the tool changer (14) being able to attach the measurement unit (8), which is housed in the housing unit/tool magazine, to the rotating shaft/tool spindle (4).

Claim 2:  In use, the measurement unit (8) transmits the measurement data (B1) and the time at which the measurement data (B1) was acquired to the shape generation unit (23) via the transceiver (22).  Regarding the shape generation unit (23), it generates the shape data based on the measurement data (B1) received from the measurement unit (8) via the transceiver (22) and on location information (C1) of the rotating shaft/tool spindle (4) and measurement unit (8) in the X, Y, and Z-directions at the time at which the measurement data (B1) was acquired.  
Claim 3:  As can be seen in Figure 3, the measurement unit (8) comprises a housing (30), a mount (31), and a secondary receiving coil (36).  As to the housing (30), it in combination with the elements provided therein including but not limited to, for example, a CCD camera (45), a laser oscillator (40), a pair of lenses (43, 44), and the wireless communication means (48), form a non-contact sensor of the measurement unit (8).  Please note that the measurement unit (8) outputs the measurement data (B1) based on the detection results of the non-contact sensor thereof to the transceiver (22).  

Claim 5:  The measurement unit’s (8) non-contact sensor is shown in Figure 3 as including a laser oscillator (40), a CCD camera (45), and a pair of lenses (43, 44).
	Next, it is noted that line 3 of claim 5 sets forth, “a light radiation unit that radiates a line of light onto the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (radiates a line of light onto the surface of the target).  As a result, the “light radiation unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “laser radiation unit” is interpreted as corresponding to the laser diode (111) (in accordance with paragraph [0046] of the specification), and equivalents thereof.
[0046] As shown in FIG. 4b, a fixed line laser type of non-contact sensor is composed of the laser diode 111, a cylindrical lens (or Powell lens) 17, the lens 14 and a CMOS image sensor (to simply be referred to as a "CMOS").  Laser light emitted from the laser diode 111 is spread out in the direction of the x axis in FIG. 4b by the cylindrical lens (or Powell lens) 117.  Thus, laser light emitted from the laser diode 111 is in the form of a line of light (a single line of linear light) LL.  The line of light LL passes through the light emitting window 14 (see FIG. 2) and is radiated onto a line extending from measurement point PA to measurement point PB on the surface of the workpiece W.


Next, it is noted that lines 4-5 of claim 5 sets forth, “an imaging unit that captures an image of the line of light reflected from the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (captures an image of the line of light reflected from 
[0043] The reflected light R forms an image in the form of spotlight (point of light) sp on a prescribed axis CA of the light receiving portion of the CCD 115 composed of a plurality of light receiving elements.  Imaging data of the spotlight sp is output to the measurement control unit 100 together with time data for that point in time.  The CCD 115 corresponds to the "imaging unit" of the present invention.  The location of the spotlight sp on the axis CA differs according to the distance between the sensor head 10 and the measurement point P. The measurement control unit 100 (see FIG. 3) outputs a distance z between the sensor head 10 and the measurement point P corresponding to the location of the spotlight sp on the axis CA based on imaging data output from the CCD 115.

Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a CCD camera (45).  Per Nishikawa et al., the CCD camera (45) detects the laser beam (L) reflected from the surface of the target (9) and generates two-dimensional image data from the detected laser beam (L), which again is a line of light.  Thus, the CCD camera (45) of Nishikawa et al. captures an image of the line of light/laser (L) reflected from the surface of the target (9).  Noting that Applicant discloses in paragraph [0043] of Applicant’s specification that “CCD 115 corresponds to the ‘imaging unit’ of the present invention,” the CCD camera (45) of Nishikawa et al. corresponds to the “imaging unit” of claim 5.  Therefore, the CCD camera (45) of Nishikawa et al. will hereinafter be referred to by Examiner as the “imaging unit (45).”
Next, Examiner reiterates that the non-contact sensor includes the pair of lenses (43, 44).  Please note that the pair of lenses (43, 44) form an annular image of the reflected light/laser (L) on the imaging unit (45), specifically onto an image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  


Claim 7:  Examiner notes that lines 2-3 of claim 7 set forth, “an electrical power generation means for supplying electrical power.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “an electrical power generation means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the “an electrical power generation means” is interpreted as comprising a secondary battery (106) (according to paragraphs [0035] – [0036] of the specification), and equivalents thereof.
[0035] When the power supply control unit 104 is switched on, electrical power generated by the secondary battery 106 is supplied to the measurement control unit 100.  An acceleration sensor is provided within the power supply control unit 104.  The power supply control unit 104 interrupts the supply of electrical power to the measurement control unit 100 in the case, for example, a detection signal such as a vibration detection signal is not output from this acceleration sensor causing the measurement control unit 

[0036] In this manner, the power supply control unit 104 enters a sleep mode when there is a high possibility of the sensor head 10 not being used, thereby making it possible to curtail the consumption of electrical power generated by the secondary battery 106.  The secondary battery 106 corresponds to the "electrical power generation means" of the present invention.  The power supply control unit 104 corresponds to the "power supply control means" of the present invention.

Regarding Nishikawa et al., the measurement unit (8) is shown in Figure 3 as having a secondary receiving coil (36).  Per Nishikawa et al., when the AC power supply (35) applies an AC voltage to the primary feeding coil (34), it generates magnetic fluxes, inducing an electromotive force in the secondary receiving coil (36).  In this manner, electric power is supplied from the primary feeding coil (34) to the secondary receiving coil (36).  The electric power supplied to the secondary receiving coil (36) is then supplied to various components in the measurement unit (8) [paragraph 0104].  
Therefore, the secondary receiving coil (36) of Nishikawa et al. constitutes an equivalent of the “electrical power generation means.”  This is because the secondary receiving coil (36) carries out the function specified in line 3 of the claim, said function being “supplying electrical power.”  Further, the secondary receiving coil (36) isn’t excluded by any explicit definition 
In accordance with claim 7, the measurement unit (8) is provided with an electrical power generation means (36) for supplying electric power.  The electrical power generation means (36) supplies electrical power to various components in said measurement unit (8) [paragraph 0104].  

Claim 12:  As can be seen in Figure 3, the measurement unit (8) comprises a housing (30), a mount (31), and a secondary receiving coil (36).  As to the housing (30), it in combination with the elements provided therein including but not limited to, for example, a CCD camera (45), a laser oscillator (40), a pair of lenses (43, 44), and the wireless communication means (48), form a non-contact sensor of the measurement unit (8).  Please note that the measurement unit (8) outputs the measurement data (B1) based on the detection results of the non-contact sensor thereof to the transceiver (22).  

Claim 14:  The measurement unit’s (8) non-contact sensor is shown in Figure 3 as including a laser oscillator (40), a CCD camera (45), and a pair of lenses (43, 44).
	Next, it is noted that line 3 of claim 14 sets forth, “a light radiation unit that radiates a line of light onto the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
[0046] As shown in FIG. 4b, a fixed line laser type of non-contact sensor is composed of the laser diode 111, a cylindrical lens (or Powell lens) 17, the lens 14 and a CMOS image sensor (to simply be referred to as a "CMOS").  Laser light emitted from the laser diode 111 is spread out in the direction of the x axis in FIG. 4b by the cylindrical lens (or Powell lens) 117.  Thus, laser light emitted from the laser diode 111 is in the form of a line of light (a single line of linear light) LL.  The line of light LL passes through the light emitting window 14 (see FIG. 2) and is radiated onto a line extending from measurement point PA to measurement point PB on the surface of the workpiece W.

Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a laser oscillator (40).  As to the laser oscillator (40), it is disclosed as generating a laser (L) to be applied to the surface of the target (9) [paragraph 0107].  Since the laser (L) is a line of light, the laser oscillator (40) radiates a line of light in the form of a laser onto the surface of the target (9).  Should it be held that Nishikawa et al.’s laser oscillator (40) is a laser diode, then Nishikawa et al.’s laser oscillator (40) corresponds to the “light radiation unit” of claim 14, noting again that said laser radiation unit was interpreted as comprising the laser diode (111) according to paragraph [0046] of Applicant’s specification.  However, should it be held that Nishikawa et al.’s laser oscillator (40) is not a laser diode, said laser oscillator (40) nonetheless constitutes an equivalent of the “light radiation unit set forth” in claim 14.  This is because the laser oscillator (40) of Nishikawa et al. carries out the function specified in line 4 of the claim, said function being “radiates a line of light onto the surface of the target.”  Furthermore, the laser oscillator (40) isn’t excluded by any explicit definition provided in Applicant’s 
Next, it is noted that lines 4-5 of claim 14 sets forth, “an imaging unit that captures an image of the line of light reflected from the surface of the target.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (captures an image of the line of light reflected from the surface of the target).  Thus, the “imaging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “imaging unit” is interpreted as corresponding to the CCD (115) (according to paragraph [0043] of the specification), and equivalents thereof.
[0043] The reflected light R forms an image in the form of spotlight (point of light) sp on a prescribed axis CA of the light receiving portion of the CCD 115 composed of a plurality of light receiving elements.  Imaging data of the spotlight sp is output to the measurement control unit 100 together with time data for that point in time.  The CCD 115 corresponds to the "imaging unit" of the present invention.  The location of the spotlight sp on the axis CA differs according to the distance between the sensor head 10 and the measurement point P. The measurement control unit 100 (see FIG. 3) outputs a distance z between the sensor head 10 and the measurement point P corresponding to the location of the spotlight sp on the axis CA based on imaging data output from the CCD 115.

Regarding Nishikawa et al., Examiner reiterates that the non-contact sensor includes a CCD camera (45).  Per Nishikawa et al., the CCD camera (45) detects the laser beam (L) reflected from the surface of the target (9) and generates two-dimensional image data from the 
Next, Examiner reiterates that the non-contact sensor includes the pair of lenses (43, 44).  Please note that the pair of lenses (43, 44) form an annular image of the reflected light/laser (L) on the imaging unit (45), specifically onto an image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  
Lastly, it is noted that the line of light/laser (L) is focused as an annular image onto the image capturing surface (51) of the imaging unit (45) [paragraphs 107-109].  When focused as an annular image, the focused line of light has curvature.  Noting again that the imaging unit (45) generates two-dimensional image data from the detected laser beam (L), which has been focused to formed the annular image with curvature, said two-dimensional image data is sent to the measurement unit’s (8) distance calculator (49) which calculates the distance (D) based on the image data [paragraphs 0113-0114].  As the measurement data (B1) is representative of the distance (D) from the measurement unit (8) to the target (9) [paragraph 0069], it can seen that the measurement unit (8) outputs the measurement data (B1) based on the curvature of the line of light/laser (L) captured by the imaging unit (45).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 15, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication No. 2010/0241267 A1) in view of Ferger (U.S. Patent No. 7,227,647 B2).  
Claims 6 & 15:  Regarding the measurement unit (8), it outputs the measurement data (B1), based on the detection results of the non-contact sensor.  Note that due to the “or” limitation set forth within claim 6, the measurement unit (8) only has to output either “first measurement data based on detection results of [a] contact sensor” or “second measurement data based on detection results of the non-contact sensor.”  The measurement unit (8) though, is not disclosed by Nishikawa et al. as being provided with “a contact sensor.”  Examiner reiterates that the measurement unit’s (8) non-contact sensor is formed by the housing (30) in combination with the elements provided therein including but not limited to, for example, the CCD camera (45), the laser oscillator (40), the pair of lenses (43, 44), and the wireless communication means (48).  
Figure 1 of Ferger; however, shows a measurement unit (28) that is attached to the column (26) of a measuring machine (10).  As to the measurement unit (28), it has each of a contact sensor (30) and a non-contact sensor (32).  As can be seen in Figure 1, said contact (30) and non-contact sensors (32) are attached to one another.  In use, the contact sensor (30) slides across the surface of a target for determining the surface properties thereof [column 3, lines 3-7].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the measurement unit (8) of Nishikawa et al. with the contact sensor (30) of Ferger, so as to expand the capabilities of the 
Please note that measurement data based on the detection results of the contact sensor (30) can be considered to be first measurement data, while the measurement data (B1) based on the detection results of the non-contact sensor can be considered to be second measurement data (B1).  Please note that designating the measurement data of the measurement unit’s (8) non-contact sensor as “second measurement data” rather than designating the detection results of the non-contact sensor as “first measurement data,” for example, does not in any way change the detection results themselves.  Noting this, in accordance with each of claims 6 and 15, the measurement unit (8) outputs the second measurement data (B1) based on the detection results of the non-contact sensor thereof to the transceiver (22).  

Claims 8-11 and 16-19, as best understood in view of the rejection(s) thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (U.S. PG Publication No. 2010/0241267 A1) in view of Goodale et al. (U.S. PG Publication No. 2015/0073584 A1).  
Please note that Goodale et al. was cited on the IDS filed on 8/26/2020.
Claim 8:  Examiner notes that lines 2-3 of claim 8 set forth, “a power supply control means that controls the supply and stoppage of electrical power by the electrical power generation means.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a power supply control means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and the “a power supply control means” is 
[0035] When the power supply control unit 104 is switched on, electrical power generated by the secondary battery 106 is supplied to the measurement control unit 100.  An acceleration sensor is provided within the power supply control unit 104.  The power supply control unit 104 interrupts the supply of electrical power to the measurement control unit 100 in the case, for example, a detection signal such as a vibration detection signal is not output from this acceleration sensor causing the measurement control unit 100 to enter a so-called sleep mode.  When the power supply control unit 100 has entered this sleep mode, the supply of electrical power to the measurement control unit 100 is resumed in the case the acceleration sensor has detected a prescribed acceleration pattern and causes the power supply control unit 100 to leave the sleep mode.  Here, a "prescribed acceleration pattern" refers to the case in which acceleration of a prescribed value or higher has been continuously detected for a prescribed amount of time or longer.  Alternatively, a "prescribed acceleration pattern" refers to the case in which acceleration of a prescribed value or higher has been detected a prescribed number of times within a prescribed amount of time. 

[0036] In this manner, the power supply control unit 104 enters a sleep mode when there is a high possibility of the sensor head 10 not being used, thereby making it possible to curtail the consumption of electrical power generated by the secondary battery 106.  The secondary battery 106 corresponds to the "electrical power generation means" of the present invention.  The power supply control unit 104 corresponds to the "power supply control means" of the present invention.

Regarding Nishikawa et al., disclosure is not provided on the measurement unit (8) being “provided with a power supply control means that controls the supply and stoppage of power electrical power by the electrical power generation means.”  
	Figures 1-3 of Goodale et al. though, show a vision system (50) that is usable within a CNC machine (54) [paragraph 0045].  Said vision system (50) can detect and measure features 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the measurement unit (8) of Nishikawa et al. with the power supply control means (116) of Goodale et al., and in doing so to 

Claim 9:  As was explained above in the rejection of claim 10, the modified measurement unit (8) of Nishikawa et al. includes the power supply control means (116) of Goodale et al.  As to the power supply control means (116) of Goodale et al., it is embodied as an accelerometer, which is an acceleration sensor [Goodale et al., paragraph 0056].  
In use, the power supply control means (116) of the modified measurement unit (8) controls the supply and stoppage of electrical power by the power generation means (118) based on a detection signal from the acceleration sensor, the detection signal corresponding to whether the modified measurement unit (8) is or isn’t in a down, or in use, orientation.  When the modified measurement unit (8) is in a down, or in use, orientation, then power will be supplied from the power generation means (118).  When the modified measurement unit (8) isn’t in a down, or in use, orientation, then the power supply control means (116) will conserve power by stopping the supply of power from the power generation means (118).  

Claim 10:  With regards to the electrical power generation means (36), Nishikawa et al. discloses it as being embodied as a receiving coil [paragraph 0104].  As such, Nishikawa et al. does not disclose, “the electrical power generation means is a secondary battery.”  

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical power generation means (118) of Goodale et al. for the electrical power generation means (36) of Nishikawa et al., as this is a substitution of one known electrical power generation means for another, in order to obtain the predictable result of the electrical power generation means (118) of Goodale et al. supplying power to the various components in said measurement unit (8) of Nishikawa et al.  In making this substitution, it is noted that the modified measurement unit (8) of Nishikawa et al. has the electrical power generation means (118), which is embodied as a battery.  Please note that the battery that the electrical power generation means (118) is embodied as may be designated as a “secondary battery,” noting that the designating the battery as a “secondary battery” does not in any way change the structure of the battery.  Note that neither claim 10, nor claims 1 or 7, which 
Next, it is noted that lines 3-4 of claim 10 set forth, “a charging unit that charges the secondary battery.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (charges the secondary battery).  As a result, the “charging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “charging unit” is interpreted as corresponding to a charging post (34) having a connector (according to paragraph [0026] of the specification), and equivalents thereof.
[0026] A charging post 34 for charging a secondary battery (to be subsequently described) within the sensor head 10 is provided within the range of movement of the ATC arm 24. The charging post 34 corresponds to the "charging unit" of the present invention. The charging post 34 has a connector that fits into a connector (not shown) provided in the surface of the sensor head 10. In the case of charging the aforementioned secondary battery, the connector of the sensor head 10 is fit into the connector of the charging post 34 by the ATC arm 24.

With regards to Nishikawa et al., the measurement unit (8) is provided with a primary feeding coil (34) that generates magnetic fluxes in, and thus charges, the electrical power generation means (118).  In this manner, electric power is supplied from the primary feeding coil (34) to the electrical power generation means (118) [Nishikawa et al., paragraph 0104].  (Examiner reiterates that Goodale et al. discloses the electrical power generation means (118) being able to be inductively charged within or outside of a housing (94) [Goodale et al., paragraph 0056]).  Thus, with regards to the modified measurement unit (8) of Nishikawa et al., 
Therefore, the primary feeding coil (34) of Nishikawa et al. constitutes an equivalent of the “charging unit.”  This is because the primary feeding coil (34) carries out the function specified in line 4 of the claim, said function being “charges the secondary battery.”  Further, the primary feeding coil (34) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the primary feeding coil (34) performs the identical function specified in the claim (charges the secondary battery), and produces substantially the same result as the corresponding “charging unit (34)” of Applicant.  Based on the foregoing, it is evident that the primary feeding coil (34) of Nishikawa et al. is an equivalent to the “charging unit (34)” of Applicant, and a result, the primary feeding coil (34) of Nishikawa et al. will hereinafter be referred to by Examiner as the “charging unit (34).”  Therefore, the electrical power generation means (118) is a secondary battery and is provided with a charging unit (34) that charges the secondary battery.  
	Lastly, the secondary battery/electrical power generation means (118) is charged by the charging unit (34) by connecting the measurement unit (8) and the charging unit (34) with the automatic tool changing device/automatic tool changer (14).  This is because the charging unit (34) is mounted on the tool spindle (4) (please see Figure 3 of Nishikawa et al.), and it is the automatic tool changer (14) that mounts that the measurement unit (8) in said tool spindle (4).  When the measurement unit (8) is mounted in the tool spindle (4), it will be in position so as to be able to be charged through the magnetic fluxes generated by the charging unit (34).  
Claims 11, 18, & 19:  Nishikawa et al. does not provide disclosure on the three dimensional device being “provided with an oil resistance and waterproof function that prevents dust and other fine particles from entering inside as well as the effects of water splashed from any direction.”  
Figures 1-3 of Goodale et al.; however, show a vision system (50) that is usable within a CNC machine (54) [paragraph 0045].  Said vision system (50) can detect and measure features on a part/target that cannot be physically located by touch, for example [paragraph 0047].  Thus, the vision system (50) constitutes a measurement unit.  As can be seen in Figures 2-4 of Goodale et al., the vision system (50) has a housing (94).  Per Goodale et al., the housing (94) can have an IPXX and/or NEMA rating of IP67 [paragraph 0060].  Noting this, Goodale et al. further advises that the housing (94) can be liquid resistant and/or waterproof so as to achieve ingress protection standards for IPXX and/or NEMA standards, and can have a variable form factor that enables the vision system (50) to be mounted as a tool on the spindle (82) of the CNC machine (54) so the vision system (50) can be freely spun and repositioned in the same way as any other tool usable by the CNC machine (54).  IP ratings (and equivalent NEMA ratings) can include all known IP ratings from IP00 (unprotected) through IP69K.  In some embodiments useful in the CNC machining environment, the vision system (50) can achieve an IP rating of IP67, although unprotected through IP69K ratings are also contemplated [paragraph 0049].  Please note that Applicant advises the following in paragraph [0057] of the specification:  The oil resistance/waterproof function of the sensor head 10 is preferably rated at IP64 or better according to the IP code.  Namely, the protection level with respect to the human body or solid objects (first symbol) is preferably "6" or better (dustproof), and the protection level with respect to entry of water (second symbol) is preferably "4" or better (protection against splashing).  Noting this, when the housing (94) has an IPXX and/or NEMA rating of IP67 as disclosed in paragraphs [0049] and [0060] of Goodale et al., 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the housing (30) of the measurement unit (8) of Nishikawa et al. with an IPXX and/or NEMA rating of IP67 in accordance with the disclosure of Goodale et al., noting that the housing (94) of Goodale et al.’s vision system (50) was disclosed as being able to be formed with an IPXX and/or NEMA rating of IP67 in paragraphs [0049] and [0060] of Goodale et al., so as to provide the measurement unit (8) of Nishikawa et al. with the advantage of liquid resistance (including oil resistance) and waterproofing, which would result in the prevention of dust and other fine particles from entering inside the housing (30) of the measurement unit (8) as well as the effects of water splashed from any direction.  Based on the foregoing, via the modified measurement unit (8) having an IPXX and/or NEMA rating of IP67, the three-dimensional measurement device would be “provided with an oil resistance and waterproof function that prevents dust and other fine particles from entering inside as well as the effects of water splashed from any direction.”

Claims 16 & 17:  Examiner reiterates that in the rejection of claim 8 (please see above) that the electrical power generation means (118) of Goodale et al. was substituted for the electrical power generation means (36) of Nishikawa et al.  In making this substitution, it is noted that the modified measurement unit (8) of Nishikawa et al. has the electrical power generation means (118), which is embodied as a battery.  Note that the battery that the electrical power generation means (118) is embodied as may be designated as a “secondary battery,” noting that the designating the battery as a “secondary battery” does not in any way change the structure of the battery.  Please also note 
Next, it is noted that lines 3-4 of each of claims 16 and 17 set forth, “a charging unit that charges the secondary battery.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (charges the secondary battery).  As a result, the “charging unit” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and the “charging unit” is interpreted as corresponding to a charging post (34) having a connector (according to paragraph [0026] of the specification), and equivalents thereof.
[0026] A charging post 34 for charging a secondary battery (to be subsequently described) within the sensor head 10 is provided within the range of movement of the ATC arm 24. The charging post 34 corresponds to the "charging unit" of the present invention. The charging post 34 has a connector that fits into a connector (not shown) provided in the surface of the sensor head 10. In the case of charging the aforementioned secondary battery, the connector of the sensor head 10 is fit into the connector of the charging post 34 by the ATC arm 24.

With regards to Nishikawa et al., the measurement unit (8) is provided with a primary feeding coil (34) that generates magnetic fluxes in, and thus charges, the electrical power generation means (118).  In this manner, electric power is supplied from the primary feeding coil (34) to the electrical power generation means (118) [Nishikawa et al., paragraph 0104].  (Examiner reiterates that Goodale et al. discloses the electrical power generation means (118) being able to be inductively charged within or outside of a housing (94) [Goodale et al., paragraph 0056]).  Thus, with regards to the modified measurement unit (8) of Nishikawa et al., 
Therefore, the primary feeding coil (34) of Nishikawa et al. constitutes an equivalent of the “charging unit.”  This is because the primary feeding coil (34) carries out the function specified in line 4 of each of claims 16 and 17, said function being “charges the secondary battery.”  Further, the primary feeding coil (34) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the primary feeding coil (34) performs the identical function specified in each claim (charges the secondary battery), and produces substantially the same result as the corresponding “charging unit (34)” of Applicant.  Based on the foregoing, it is evident that the primary feeding coil (34) of Nishikawa et al. is an equivalent to the “charging unit (34)” of Applicant, and a result, the primary feeding coil (34) of Nishikawa et al. will hereinafter be referred to by Examiner as the “charging unit (34).”  Therefore, the electrical power generation means (118) is a secondary battery and is provided with a charging unit (34) that charges the secondary battery.  
	Lastly, the secondary battery/electrical power generation means (118) is charged by the charging unit (34) by connecting the measurement unit (8) and the charging unit (34) with the automatic tool changing device/automatic tool changer (14).  This is because the charging unit (34) is mounted on the tool spindle (4) (please see Figure 3 of Nishikawa et al.), and it is the automatic tool changer (14) that mounts that the measurement unit (8) in said tool spindle (4).  When the measurement unit (8) is mounted in the tool spindle (4), it will be in position so as to be able to be charged through the magnetic fluxes generated by the charging unit (34).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722